UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 13, 2007 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (Identification No.) 405 FIFTH STREET AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code:(515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Item 2.02 Results of Operations and Financial Condition The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 News Release dated April 13, 2007 Item 9.01 Financial Statements and Exhibits On April 13, 2007, Ames National Corporation issued a News Release announcing financial results for the three months ended March 31, 2007 and forecasted earnings for the year ended December 31, 2007.A copy of the New Release is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date:April 13, 2007 By: /s/ Daniel L. Krieger Daniel L. Krieger, President (Principal Executive Officer) EXHIBIT INDEX Exhibit No. Description 99.1 News Release dated April 13, 2007
